DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a transmitting-receiving system comprising:
a transmitting apparatus; and
a receiving apparatus that receives a signal transmitted by the transmitting apparatus, wherein the transmitting apparatus has a first A/D converting part that converts an analog audio signal into a digital signal, a compressing part that compresses the converted digital signal, a modulating part that generates a modulated signal by modulating the compressed digital signal, and
a transmitting part that transmits the modulated signal, and
the receiving apparatus has a receiving part that receives the modulated signal, a second A/D converting part that converts the modulated signal into a digital signal, a demodulating part that generates a demodulated signal by demodulating the digital signal converted by the second A/D converting part, an expanding part that expands the demodulated signal, a D/A converting part that converts the signal, generated by an expansion performed by the extending part, into an analog signal, and


The closest prior art of JP2015-019146 (cited in the IDS) discloses everything described above.
However, the prior art does not further disclose:
wherein the transmitting-receiving system comprises at least one of a first all-pass filter provided, between the modulating part and the transmitting part, to reduce a phase distortion included in the modulating signal generated by the modulating part, a second all-pass filter, provided between the second A/D converting part and the demodulating part, to reduce a phase distortion included in the digital signal converted by the second A/D converting part, or a third all-pass filter, provided between the demodulating part and the expanding part, to reduce a phase distortion included in the demodulated signal demodulated by the demodulating part.

These limitations, in combination with the rest of the recited subject matter, distinguish the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.